DETAILED ACTION
This action is a response to the amendments filed on 03/04/2021.
Claims 1-3, 5-10, 12-17 and 19-20 are pending.
Claims 1-3, 5-10, 12-17 and 19-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-10, 12-17 and 19-20 are allowed as amended/presented in Amendment (“Response”) filed 03/04/2021. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 9, and 16

Claim 1 discloses:

A point of sale terminal comprising: a housing having a first inclined portion, a second inclined portion, and a base portion, wherein: the first inclined portion is immovably connected to the second inclined portion in between a first end and a second end of the second inclined portion so that a portion of the second inclined portion extends beyond the first inclined portion, a first end of the first inclined portion immovably connected to the base portion and the first end of the second inclined portion immovably connected to the base portion so as to define a through passage, and the first inclined portion defining a customer display opening and the second inclined portion defining a tablet opening; a plurality of buttons located along the second end of the second inclined portion; a credit card slot defined by an edge of the first inclined portion, wherein the credit card slot extending the entire length of the edge of the first inclined portion and passing through a portion of an edge of the second inclined portion; a projection extending from the edged of the first inclined portion and located beneath the credit card slot; a customer display located within and at a first end of the housing and arranged to be visible through the customer display opening; and a payment device located within and at a second end of the housing proximate customer display opening.

Claim 9 discloses:

A point of sale terminal comprising: a housing having a base portion, a first inclined portion, and a second inclined portion, wherein: the first inclined portion is immovably connected to the second inclined portion at a right angle so that a portion of the second inclined portion extends beyond the first inclined portion, a first end of the first inclined portion immovably connected to the base portion and the first end of the second inclined portion immovably connected to the base portion so as to define a through passage, and the first inclined portion defining a customer display opening, the second inclined portion defining a tablet opening; a plurality of buttons located along the second end of the second inclined portion; a credit card slot defined by an edge of the first inclined portion, wherein the credit card slot extending the entire length of the edge of the first inclined portion and passing through a portion of an edge of the second inclined portion; a projection extending from the edged of the first inclined portion and located beneath the credit card slot; a customer display located within and at a first end of the housing and arranged to be visible through the customer display opening; a payment device located within and at a second end of the housing and proximate the customer display opening; and a tablet located within the housing and arranged to be visible through the tablet opening, the tablet in electrical communication with the customer display and the payment device.

Claim 16 discloses:

A point of sale terminal comprising: a housing including : a base portion including a first end and a second end a first inclined portion including a first end and a second end, the first inclined portion defining a customer display opening, the first end of the first inclined portion immovably connected to the first end of the base portion, and a second inclined portion including a first end, a second end, and a middle portion located in between the first and second ends of the second inclined portion, wherein: the second inclined portion defining a table opening,  the second end of the first inclined portion is immovably connected to the middle portion of the second inclined portion at a right angle,  the first end of the second inclined portion immovably connected to the second end of the base portion, and the first inclined portion, the second inclined portion, and the base portion defining a through passage: a plurality of buttons located along the second end of the first inclined portion; a credit card slot defined by an edge of the second inclined portion that extends the entire length of the first inclined portion and passes through a portion of an edge  of the second inclined portion; a projection extending from the edged of the first inclined portion and located beneath the credit card slot; a customer display located within and at a first end of the housing and arranged to be visible through the customer display opening; a payment device located within and at a second end of the housing and proximate the customer display opening; a camera located proximate the customer display opening; a tablet located within the housing and arranged to be visible through the tablet opening, the tablet in electrical communication with the customer display and the payment device; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 8 Application Number: 15 689,444Dkt: 17-614 Filing Date: August 29, 2017 Title: A POINT OF SALE TRAIINAL a battery pack configured to power the payment device, customer display, the camera, and the tablet.

The examiner notes the cited italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-3, 5-8, 10, 12-15, 17 and 19-20 each depend from one of allowable claims 1, 9, and 16 and are therefore claims 2-3, 5-8, 10, 12-15, 17 and 19-20 are allowable for reasons consistent with those identified with respect to claims 1, 9 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/WHITNEY POFFENBARGER/Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627